Title: From George Washington to Chastellux, 1 February 1784
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de



My Dear Chevr
Mount Vernon 1st Feby 1784.

I have had the honor to receive your favor of the 23d of August from L’Orient. I hope this Letter will find you in the circle of your friends at Paris, well recovered from the fatigues of your long & wearisome inspection on the frontiers of the Kingdom.
I am at length become a private citizen of America, on the banks of the Potowmac; where under my own Vine & my own Fig tree—free from the bustle of a camp & the intrigues of a Court, I shall view the busy world, “in the calm lights of mild philosophy”—& with that serenity of mind which the Soldier in his pursuit of glory, & the Statesman of fame, have not time to enjoy. I am not only retired from all public employments;

but I am retireing within myself & shall tread the private walks of life with heartfelt satisfaction.
After seeing New York evacuated by the British Forces on the 25th of Novembr, & civil Government established in the City, I repaired to Congress, & surrendered into their hands, all my powers, with my Commission on the 23d of Decemr and arrived at this Cottage on Christmas eve, where I have been close locked up ever since in Frost & Snow. Mrs Washington thanks you for your kind remembrance of her, & prays you to accept her best wishes. With sentiments of pure & unabated friendship, I am My Dr Chevr Yours &ca

G: Washington

